                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                                      8:18CR313
       vs.
                                                           MOTION FOR WRIT OF HABEAS
                                                           CORPUS AD PROSEQUENDUM
DAVID GAMSO,

                      Defendant.


       1. The defendant is presently incarcerated in the Buffalo County Jail, Kearney,

Nebraska, in the custody of the Warden of said facility.

       2. It is necessary that the said defendant be before the Honorable Michael D. Nelson for

a hearing beginning on or after November 8, 2019, at 1:30 p.m.

       WHEREFORE, the petitioner prays that the Clerk of this Court be ordered to issue a Writ

of Habeas Corpus Ad Prosequendum to the Warden of the Buffalo County Jail and the United

States Marshals Service for the appearance of said defendant as requested above and for such

other proceedings as the Court may direct.


                                             UNITED STATES OF AMERICA,
                                             Plaintiff

                                             JOSEPH P. KELLY
                                             United States Attorney


                                             s/Kimberly C. Bunjer
                                     By:     KIMBERLY C. BUNJER #20962
                                             Assistant U.S. Attorney
                                             1620 Dodge Street, Suite 1400
                                             Omaha, Nebraska 68102
                                             (402) 661-3700
                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 30, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which sent notification of such filing to the parties
of record.


                                                    s/Kimberly C. Bunjer
                                                    KIMBERLY C. BUNJER
                                                    Assistant United States Attorney




*                                              2
